t c no united_states tax_court p d b sports ltd bowlen sports inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date an individual purchased more than a 50-percent interest in a partnership that owned and operated a professional sports franchise partnership's presale basis in player contracts was 6x because more than percent of partnership's ownership had changed p contends that sec_708 i r c causes a termination and triggers the partnership basis provisions causing a stepped-up_basis to fair_market_value in the player contracts to 36x partnership claimed amortization deductions using the 36x basis r contends that sec_1056 i r c applies and would limit the amortizable_basis in the player contracts even though the contracts were acquired through purchase of an interest in a partnership alternatively r contends that if sec_1056 i r c does not apply to partnership transactions involving sports franchises the partnership's basis would be less than claimed under subch k partnership provisions held sec_1056 i r c does not apply to this partnership transaction involving a sports franchise held further partnership correctly computed the basis in the player contracts under the subch k basis_adjustment sections and regulations thereunder richard p slivka and charles d henson for petitioner randall l preheim for respondent gerber judge respondent issued notices of final partnership administrative adjustments to p d b sports ltd for the taxable years and among other adjustments respondent disallowed amortization in the amounts of dollar_figure and dollar_figure for and respectively claimed with respect to professional football player contracts after concessions the sole issue remaining for our consideration is whether the partnership for purposes of determining the amortizable_basis in player contracts is subject_to section in addition to in conjunction with or instead of the subchapter_k partnership provisions petitioner contends that the partnership provisions apply exclusively and would in this case permit the amortization of the fair_market_value of the player contracts conversely respondent contends that sec_1056 applies to limit amortization to an amount equal to the seller's basis plus any gain recognized by the seller in all section and subchapter references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated particular the controversy centers on whether sec_1056 was intended to apply where the buyer acquires a partnership_interest in a partnership holding player contracts findings of fact2 patrick bowlen bowlen after graduating from the university of oklahoma law school practiced law for years in calgary canada thereafter he began a real_estate development business which he operated into the late 1980's during bowlen acquired an interest as a general_partner in a partnership that was the franchised owner and operator of the denver broncos broncos professional football team a member of the national football league nfl that partnership p d b sports ltd bowlen i was a colorado limited_partnership with its principal_place_of_business in colorado at the time the petition was filed prior to bowlen's involvement in the broncos bowlen i was 75-percent owned by edgar f kaiser jr kaiser a canadian national the remaining dollar_figure percent of bowlen i was also indirectly owned by kaiser through a corporation e f k sports holdings ltd kaiser i due to bowlen's prior interest in the parties' stipulation of facts and the attached exhibits are incorporated herein by this reference bowlen i prior to the transactions in question and when controlled by kaiser had been named e f k sports ltd when bowlen acquired a partnership_interest he changed the partnership name from e f k sports to p d b sports ltd referred to as bowlen i for purposes of this opinion purchasing the broncos in late kaiser approached bowlen about acquiring an interest in the partnership in kaiser disposed of his entire_interest in bowlen i including his interest held through kaiser i the corporate entity in two separate transactions first during date kaiser sold about percent of the bowlen i partnership to john r adams through adams' colorado limited_partnership j r a sports ltd adams for dollar_figure million second during date kaiser entered into an agreement with bowlen for the sale of about percent of the bowlen i partnership bowlen's purchase of kaiser's bowlen i partnership_interest occurred on date bowlen purchased about percent of kaiser's partnership_interest for dollar_figure plus assumption of dollar_figure in kaiser’s partnership liabilities at the same time bowlen also purchased the 25-percent partnership_interest held by kaiser i for dollar_figure subsequently bowlen transferred his aggregated partnership_interest about percent in bowlen i to his corporation texas northern productions inc also known as bowlen sports inc bowlen ii on date bowlen i was owned as follows partner bowlen ii adams percentage ownership type of interest general_partner limited_partner bowlen ii's and adams' aggregate basis in their partnership interests in bowlen i was approximately dollar_figure at the time of bowlen's purchase bowlen i owned the following assets the nfl franchise for the broncos professional football player contracts a stadium lease and television rights bowlen i's adjusted_basis in the player contracts on date before the sale of the partnership interests to bowlen ii was dollar_figure bowlen i treated the sale of the partnership_interest to bowlen as causing a sec_708 termination of the partnership for federal tax purposes adams consented to the transfer of kaiser's partnership interests to bowlen and entered into a new partnership_agreement with bowlen ii in order to prevent dissolution of the partnership under state law the broncos franchise held by bowlen i was not separately for sale the parties' transactions were in form and substance the sale of partnership interests as opposed to a sale of the underlying partnership assets a list of players whose contracts existed at the time that bowlen acquired his interest was used to determine the value of the player contracts during date the broncos' general manager contacted four individuals including general managers and or individuals responsible for negotiating player contract sec_4 the parties stipulated that the partnership had an adjusted_basis in the player contracts on date in the amount of dollar_figure however an exhibit reflects an adjusted_basis of dollar_figure respondent relied on the amount shown in the exhibit on brief without objection by petitioner we use the dollar_figure amount for purposes of this opinion at four nfl teams to wit chicago bears cleveland browns new york giants and houston oilers these four individuals assigned estimated values to the existing bronco player contracts which when aggregated totaled dollar_figure dollar_figure dollar_figure and dollar_figure respectively the average of these assigned or estimated total values is dollar_figure bowlen i's accountant evaluated the assets of the partnership and the values assigned to them by the partnership personnel the accountant analyzed and adjusted the values of the partnership assets and determined that the fair_market_value of the player contracts was dollar_figure as of date the date of the transfer of the partnership_interest to bowlen the accountant's analysis was conducted under the approach contained in the subchapter_k partnership provisions where the appreciation in the value of the assets over the partnership's presale basis in the assets is allocated to the assets to account for the difference the difference between the partnership presale basis approximately dollar_figure million and bowlen’s and adams’ purchase_price for the partnership interests including assumptions of liability approximately dollar_figure million was about dollar_figure million the accountant's asset valuations and conclusions regarding the partnership's basis in the assets including the player the dollar_figure million basis reflects adjustments made by the partnership that are not germane to this case to account for bowlen’s acquisition costs and adams’ share of partnership income prior to the sec_708 termination contracts were premised on the assumption that the mandatory basis_adjustment rules of sec_732 applied bowlen i began amortizing the player contracts on date using a 5-year useful_life after assigning values to the partnership's assets other than the nfl broncos franchise the partnership assigned the residual amount of bowlen and adams' basis in their partnership interests to the franchise bowlen i did not make a sec_754 election in during through bowlen i reported amortization expenses and writeoffs of the player contracts in issue in excess of dollar_figure million in date p d b enterprises inc bowlen iii purchased adams' 2-percent partnership_interest in bowlen i for dollar_figure million bowlen iii was wholly owned by bowlen ii during the years in issue bowlen i was owned as follows partner percentage ownership type of interest bowlen ii bowlen iii general_partner limited_partner when the 80-percent partnership_interest in bowlen i was originally purchased kaiser did not provide bowlen with information about whether kaiser recognized any gain attributable to the player contracts nor did bowlen ask kaiser for such information no evidence was presented at trial by either party about the amount of gain recognized by kaiser from the sale of his partnership_interest to bowlen or the portion of that gain attributable to player contracts evidence of the gain recognized by kaiser may have been contained in kaiser's federal_income_tax return the internal_revenue_service destroyed kaiser's return as part of its normal practices and procedures for destruction of old tax returns kaiser a canadian national did not testify at trial i background opinion as part of the tax reform act of publaw_94_455 90_stat_1520 legislation was enacted to address certain tax aspects of transactions involving professional sports franchises one major aspect concerned the amortization of the costs of player contracts 556_f2d_1224 5th cir 70_tc_817 revd and remanded on other grounds 649_f2d_707 9th cir sec_1245 was enacted to require depreciation_recapture regarding player contracts when a sports team is sold irrespective of whether the contracts are actually resold concerning the issues in this case legislation was enacted to prevent a sports team purchaser from allocating more than a fair_market_value portion of the purchase_price to player contracts player contracts are sec_1231 property generally the sale_or_exchange of player contracts results in capital_gain treatment for the seller's income subject_to the aggregation requirements of sec_1231 in particular it was thought that purchasers of sports franchises were over allocating basis to player contracts and inflating amortization congress by enacting sec_1056 sought to employ an approach that would require the seller and buyer to use the same arm's-length or fair_market_value amount to report income or claim deductions resulting from a sports franchise transaction sec_1056 provides a general_rule --if a franchise to conduct any sports enterprise is sold or exchanged and if in connection with such sale_or_exchange there is a transfer of a contract for the services of an athlete the basis of such contract in the hands of the transferee shall not exceed the sum of-- the adjusted_basis of such contract in the hands of the transferor immediately before the transfer plus the gain if any recognized by the transferor on the transfer of such contract in addition to equating the buyer's basis with the seller's reporting position the basis of acquired player contracts may also be affected by the sec_1056 rebuttable_presumption that no more than percent of the purchase_price of a sports team is to be allocated to player contracts to rebut the presumption a taxpayer must establish to the commissioner's satisfaction that a specified amount in excess of percent is properly allocable sec_1056 the question considered here is whether the purchase of an interest in a partnership entity that holds and operates a sports franchise is a sale_or_exchange of a franchise to conduct any sports enterprise within the meaning of sec_1056 there was little dispute by the parties about the transactional facts upon the transfer of the partnership_interest from kaiser to bowlen bowlen i adjusted its basis in the player contracts to a value of approximately dollar_figure million in accordance with the mandatory basis_adjustment rules of sec_732 accompanying regulations and related statutes bowlen i adjusted its basis in the player contracts without regard to whether kaiser recognized gain from the player contracts respondent determined that the partnership's basis in the player contracts acquired with the broncos franchise is limited by sec_1056 ie that the basis of the player contracts is limited to the presale partnership basis in the player contracts dollar_figure plus any gain that kaiser recognized on the sale of his partnership interests allocable to the player contracts respondent's determination must be based on the inferential premise that sec_1056 applies to the indirect purchase and sale of a sports franchise held in partnership form as there is no evidence that kaiser recognized gain from the player contracts respondent also maintains that the basis in the it is noted that the dollar_figure million basis for the player contracts would have fallen within the sec_1056 presumption provision that no more than percent of the total purchase_price of a sports team is to be allocable to player contracts if sec_1056 applied here the partnership would not have been statutorily required to establish to respondent’s satisfaction the portion of the basis allocation in excess of percent to respondent's satisfaction partnership's player contracts is limited to the presale basis in the contracts respondent argues that sec_1056 would limit the amortizable_basis of the partnership's player contracts in this case respondent however does not discuss or explain how or if the sec_1056 limitation would otherwise affect partnership provisions including sec_732 sec_743 and or which may have been considered or have been in play in the transaction under consideration respondent does not explain whether sec_1056 would preempt the application of other basis requirements and or elections under subchapter_k or whether it would be integrated in some manner these unanswered questions are problematic and complicate our proper analysis of respondent's determination additionally no regulations have been issued under sec_1056 although in the legislation respondent was statutorily mandated to issue regulations in the alternative if we decide that the partnership provisions of subchapter_k apply to the exclusion of sec_1056 respondent argues that the partnership incorrectly computed its basis in the player contracts and as a result no player contract bases remain to be amortized ii section 1056--does it apply to partnership transactions sec_1056 applies to a sale_or_exchange of a sports franchise in this case the sports franchise was held in partnership form so that any sale_or_exchange of a sports franchise could have only occurred indirectly in order for the sec_1056 language to literally apply here respondent must in some manner ignore the partnership as an entity respondent makes two separate arguments in support of the sec_1056 determination first respondent argues that the sale of the partnership_interest constituted a sale of the partnership's underlying assets if the aggregate_theory of partnerships is employed respondent's second argument poses a theoretical sale_or_exchange to address that sec_1056 requirement respondent contends that the sale of a partnership_interest causes a constructive partnership_termination resulting in a deemed_distribution of partnership property and a deemed contribution of the property to a new partnership under respondent's second argument the deemed_distribution and contribution are hypothesized to be the sec_1056 sale_or_exchange of the partnership's property we note that respondent does not contend that the bowlen i partnership is a sham or should be disregarded because it had been created to avoid the application of sec_1056 in addition respondent does not argue that bowlen acquired the assets of bowlen i in a two-step transaction over the period we agree with petitioner and hold that there was no respondent in the second argument alternatively attempts to address how a sale_or_exchange could occur even if we were to hold that sec_1056 should be applied to subch k transactions under the entity_theory sale_or_exchange of a sports franchise or player contracts within the meaning of sec_1056 in general the sale of a partnership_interest does not affect the basis of partnership property and the issue of whether sec_1056 should apply to the sale of a partnership_interest would be irrelevant a partnership may be able to increase the basis of certain assets upon a sale of a partnership_interest where the sale causes a constructive termination of the partnership see sec_708 sec_708 provides for a partnership's termination on a sale_or_exchange of percent or more of the total interest in the partnership’s capital and profits within a 12-month_period the termination results in a deemed_distribution of partnership property to the new and continuing partners bowlen and adams and a deemed recontribution of the property to a newly formed partnership sec_1_708-1 income_tax regs sec_1_708-1 income_tax regs states in pertinent part iv if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership distributes its properties to the purchaser and the other remaining partners in proportion to their respective interests in the partnership properties and immediately thereafter the purchaser and the other remaining partners contribute the properties to a new partnership for election of basis adjustments by the purchaser and other remaining partners see sec_732 and sec_743 and paragraph d of sec_1_732-1 and paragraph b of sec_1_743-1 citations omitted upon a distribution of partnership property each partner’s basis in his partnership_interest is allocated among the distributed assets in proportion to the assets' respective bases to the partnership sec_732 and c the partnership's bases in its assets may be adjusted under sec_743 before the partnership_distribution to reflect changes in the fair_market_value of partnership property in relation to the partnership's adjusted bases in the assets the partnership’s basis after being adjusted in accord with sec_743 is then used to allocate basis among the distributed assets upon recontribution of the property to the new partnership the partnership takes the partner's basis in the property at the time of contribution sec_723 in this case a sec_708 constructive termination would have occurred due to the sale of more than a 50-percent partnership_interest the assets of bowlen i including the broncos franchise and professional football player contracts would be deemed to have been distributed to bowlen and adams and recontributed to a new partnership sec_1_708-1 sec_1_708-1 income_tax regs was amended by t d 1997_24_irb_5 date to apply to sec_708 terminations occurring after date the amended regulation would not apply in this case the changes may cause a result different than the one dictated by the regulations in existence for the taxable_year the year in which a sale of a percent interest in bowlen i occurred income_tax regs prior to the deemed_distribution the bases of bowlen i's assets would be adjusted to reflect their fair market values under sec_743 based on the assumption that the mandatory basis_adjustment of sec_732 applieddollar_figure upon the deemed_distribution bowlen i would use the fair market values of the assets to allocate bowlen’s and adams' bases in their partnership interests among the partnership assets pursuant to sec_732 basis allocation rules bowlen i followed the above-outlined statutory process and did not consider the amount of gain that the selling partner kaiser or his wholly owned corporation may have recognized on the player contracts or the terminated partnership's presale basis in the contracts in determining the contracts' basis therefore bowlen i's basis in the player contracts was determined without reference to the sec_1056 basis limitation requirements a respondent's first argument-- sec_1056 if applied to a subchapter_k transaction using the aggregate approach to partnerships would result in a sale_or_exchange of a sports franchise and player contracts within the meaning of that section sec_1056 specifically applies to a sale_or_exchange of a sports franchise there is no reference to indirect transfers of sports franchises through intermediate entities respondent challenges whether bowlen i was entitled to adjust the assets to their fair market values and use the fair market values to allocate bases among the assets under the partnership provisions respondent argues that bowlen i should have allocated bases among its assets in proportion to the terminated partnership's presale adjusted_basis in the assets this matter is addressed later in the opinion such as a partnership sec_1056 has not previously been considered by any court significantly although regulations are mandated in the statute since its enactment years ago none have been issued the absence of regulations interpretative or legislative however does not limit our ability to interpret the statute and decide the issues presented in this case in construing a statute we generally give effect to the plain and ordinary meaning of its language 471_us_84 310_us_534 words with a fixed legal or judicially settled meaning on the other hand generally must be presumed to have been used in that sense unless such an interpretation would lead to absurd results see 263_us_179 101_tc_260 our principal objective in interpreting any statute is to determine congress' intent in using the statutory language being construed united_states v american trucking associations inc supra pincite 103_tc_216 supplemented by 104_tc_248 when a statute is ambiguous we may look to its legislative_history and the purposes for its enactment 489_us_235 peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir in addition we may seek out any reliable evidence as to the legislative purpose even where the statute is clear united_states v american trucking associations inc supra pincite 92_tc_612 affd 920_f2d_1335 7th cir we use these general principles of statutory interpretation to determine the scope of sec_1056 and or the application of the subchapter_k basis_adjustment rules the parties couch the question of whether sec_1056 applies to the sale of an interest in a partnership holding a sports franchise in terms of the threshold inquiry of whether a partnership should be treated as an entity or aggregate as explained above respondent seeks to employ the aggregate approach to cause a more direct relationship to the partnership's assets when an interest in the partnership changes hands conversely petitioner contends that the partnership should be treated as an entity for purposes of our consideration of sec_1056 in determining whether sec_1056 should apply to the sale of a partnership_interest our analysis considers both the legislative intent in enacting sec_1056 and the structure and scope of the subchapter_k basis_adjustment rules legislative intent with regard to the application of sec_1056 to partnership transactions the theory concerning partnerships as entities is not easily defined it is well established that the partnership form is a hybrid--part separate_entity part aggregate 97_tc_643 for purposes of interpreting code provisions outside of subchapter_k a partnership may be treated as either an entity separate from its partners or an aggregate of its partners depending on which characterization is more appropriate to carry out the intent and or purpose of the particular internal_revenue_code section under consideration 104_tc_105 vacated and remanded on other grounds 77_f3d_217 8th cir 79_tc_424 respondent argues that congress intended sec_1056 to apply broadly to include the sale of an interest in a partnership that operates a sports franchise respondent contends that the sec_1056 legislative_history contains indications that congress sought to prevent inconsistent player contract valuations by sellers and buyers of sports teams finally respondent contends that if sec_1056 is not applied to the sale of a partnership_interest inconsistent valuations of player contracts could occur contrary to congressional intent relying on those points respondent maintains that it is appropriate to apply the aggregate_theory of partnerships for purposes of sec_1056's application to partnership transactions to prevent this perceived abuse petitioner contends that sec_1056 is unambiguous makes no reference to partnership transactions and applies only to transactions directly involving sports franchises not including the sale of a partnership_interest finally petitioner argues that legislative_history is inconclusive and in any event irrelevant because the statute is unambiguous because partnerships can be and have been treated as an aggregate or entity we must disagree with petitioner's contention that sec_1056 is unambiguous petitioner is of the view that the entity approach is to be applied to internal_revenue_code provisions that are outside of subchapter_k unless congress provides otherwise no such presumption favoring the entity approach exists congress used the pervasive tax terminology sale_or_exchange to categorize the transactions subject_to sec_1056 basis provisions and limitations two types of transfers of sports franchises were expressly exempted from the sec_1056 basis limitation sec_1031 like-kind_exchanges and transfers from a decedent sec_1056 neither exception references partnership interests or provides guidance one way or the other on the congressional intent sec_1056 does not mention the transfer of an interest in a partnership holding a sports franchise moreover the legislative_history does not contain any reference to the imposition of the basis limitation rules of sec_1056 on the transfer of partnership interests the legislative_history emphasizes that sec_1056 was enacted to prevent inconsistent valuations of player contracts by purchasers and sellers of professional sports franchises h rept pincite 1976_3_cb_695 s rept pincite 1976_3_cb_49 125-dollar_figure sec_1056 was intended to cause the tax consequences on the sale of sports franchises to be subject_to an arm's-length and balanced posture that is accomplished by using the seller's basis plus any gain recognized by the seller as the standard for the buyer's basis in player contracts h rept pincite c b vol pincite s rept pincite- c b vol pincite we disagree with respondent's contention that inconsistent valuations of player contracts would automatically occur in transactions involving a sports franchise held within a partnership provisions within subchapter_k protect against inconsistent valuations of partnership property by buying and the purchaser of a sports franchise would be motivated to allocate a larger portion of the purchase_price to player contracts because the costs of player contracts are amortizable likewise there would be less motivation to allocate cost to the franchise rights and goodwill which are not amortizable conversely sellers would be motivated to allocate little of the purchase_price to player contracts because gain recognized on the sale of player contracts may be subject_to sec_1245 depreciation_recapture and treated as ordinary_income sellers would also be motivated to allocate a larger portion of the purchase_price to unamortizable assets such as franchise rights any gains on which may be taxable at capital_gain rates and are not subject_to recapture provisions selling partners under sec_751 the selling partner kaiser would be required to recognize any gain attributable to the amortization deductions on the player contracts as ordinary_income sec_751 c sec_751 would prevent the selling partner from converting sec_1245 depreciation_recapture income from the player contracts into capital_gain accordingly without considering sec_1056 the seller's reporting requirements are congressionally mandated under subchapter_k and sec_1245 the selling and buying partners are bound to allocate the purchase_price of the partnership_interest to particular sec_751 partnership assets as provided in the terms of their sales agreement sec_1_751-1 income_tax regs there is no subchapter_k provision similar to sec_1056 however under subchapter_k the focus is not on inconsistent asset valuations by individuals buying and selling partnership interests respondent also relies on the staff of the joint_committee on taxation general explanation of the tax reform act of j comm print hereinafter general explanation as support for the position that the term sale_or_exchange as used in sec_1056 includes a sale of a partnership_interest in a sports team the general explanation states pincite that sec_12 under sec_1056 to prevent a buyer from inflating the basis of player contracts the buyer is limited to the seller's basis and any recognized gain on the contracts applies to the sale exchange or other_disposition of a sports franchise the general explanation is prepared by the staff of the joint_committee on taxation and is generally not considered to be legislative_history courts however have referenced the general explanation in opinions involving the interpretation of statutes see eg fpc v memphis light gas water div 411_us_458 89_tc_912 affd 862_f2d_540 5th cir in any event the general explanation does not contain elucidation or clear guidance on the application of sec_1056 to transfers_of_partnership_interests as respondent argues the general explanation contains the amorphous phrase other_disposition of a sports franchise which we find inconclusive on the question of whether partnership transactions are covered by sec_1056 to accept the other_disposition language as including the transfer of a partnership_interest would of necessity require us to ignore and or circumvent certain of the subchapter_k special basis adjustments available to a buying partner and other basis provisions governing partnership transactions in that connection the integration into subchapter_k of a basis limitation like that contained in sec_1056 would be a complex and arduous task subchapter_k already contains a complex and comprehensive set of basis provisions designed to address the unique aspects of a pass-through entity such an integration would present numerous choices and policy decisions that the statute legislative_history and respondent have failed to address sec_1060 provides an example of the integration of basis rules into subchapter_k sec_1060 was enacted in subsequent to the transaction in question and is inapplicable in this casedollar_figure nevertheless the enactment of sec_1060 provides an example of the complexity and difficulties involved in a sec_1056 integration into partnership transactions sec_1056 and sec_1060 each control the allocation of purchase_price to individual assets albeit by different means sec_1060 requires the seller and buyer in certain prescribed asset sales to allocate the purchase_price among acquired assets using the residual allocation method under that method a taxpayer generally allocates the purchase_price among acquired assets to the extent of their fair market values in descending order of priority starting with cash and tangible and intangible assets other than goodwill and going_concern_value sec_1060 sec_1_1060-1t a d temporary income_tax regs fed reg date the residual of the purchase_price is then allocated to goodwill and going_concern_value sec_1_1060-1t d temporary income_tax regs fed sec_1060 enacted by sec_641 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2282 applies to asset acquisitions after date unless entered under a binding contract in effect on that date and at all times thereafter reg date allocation of the purchase_price to the individual assets determines the seller's gain_or_loss on the sale of the assets and the buyer's bases in the acquired assets as initially enacted sec_1060 did not address the transfer and allocation involving partnership interests in sec_1060 was added specifically to require the use of the residual_method for distributions of partnership property to partners and for transfers_of_partnership_interests for purposes of determining the value of goodwill or going_concern_value in applying sec_755 the amendment included detailed provisions to enable sec_1060 principles to be integrated into the generally self-contained provisions of subchapter_k the absence of express provisions in sec_1056 to address partnership transactions more likely indicates that it does not apply to basis adjustments available to partners who purchase partnership interests any ambiguity or omission in sec_1056 logically could have been cured by amendment interplay between sec_1056 and the subchapter_k partnership provisions in deciding that sec_1056 does not apply to the sale of a partnership_interest we have considered the effect that sec_1056 would have on the integrity and continuity of subchapter_k in that regard petitioner contends that we should not apply sec_1056 on an ad hoc basis to subchapter_k because to do so would undermine the partnership basis provisions subchapter_k contains several detailed provisions governing basis adjustments and allocations in partnership transactions see sec_732 sec_743 sec_754 and sec_755 generally subchapter_k employs the entity approach in treating transfers_of_partnership_interests the sale of a partnership_interest is treated as the sale of a single capital_asset rather than as a transfer of the individual assets of the partnership see sec_741 and sec_742 aggregate concepts however are also employed upon the transfer of partnership interests for example the basis of partnership property may be adjusted under the partnership provisions upon the sale of a partnership_interest in accordance with sec_743 the basis_adjustment under sec_743 places a buying partner in the same position as if that partner had purchased an undivided proportionate share of the partnership property sec_743 enables the purchaser of a partnership_interest to increase the depreciable basis of appreciated partnership property to parallel the acquisition costs sec_743 also protects a new partner by increasing basis to avoid taxation on any inflated gains that could occur if the partnership_interest is later sold these basis adjustments were statutorily provided to individuals who purchase partnership interests and we are reluctant to vary from this approach without a clear legislative mandate for partnerships owning sports franchises the partnership here applied the sec_743 special basis adjustments believing that the mandatory basis_adjustment of sec_732 applied the mandatory basis_adjustment prevents a buying partner from shifting basis allocation from nondepreciable or unamortizable property to depreciable or amortizable property under the sec_732 basis allocation similarly sec_1056 is intended to prevent overvaluation of amortizable player contracts and undervaluation of the unamortizable sports franchise by buyers of sports teams the only difference however is that the partnership provisions do not restrict the basis_adjustment of a particular partnership asset to the partnership's presale basis plus any gain recognized by the selling partner we are satisfied that subchapter_k provisions are sufficient to determine the basis of partnership property and include sufficient safeguards such as sec_732 and accompanying regulations to prevent inflation of the depreciable or amortizable_basis of propertydollar_figure we are also satisfied that bowlen i did not overvalue the player contracts in issue in some respects the partnership's player contract valuation complies with the sec_1056 provision involving the we recognize however that subch k may permit a purchaser of a partnership_interest to obtain increased amortizable_basis in the player contracts even though the selling partner may not have recognized depreciation_recapture income on those contracts this could occur when a buying partner and selling partner have not allocated the total purchase_price of the partnership_interest among the individual partnership assets in a sales contract presumption and requirements for allocating more than percent to player contracts bowlen i obtained four estimates of the value of the broncos' player contracts on the date of the sale of the partnership_interest from general managers and personnel specialists of other nfl teams the estimates ranged from dollar_figure to dollar_figure with an average amount approximating dollar_figure bowlen i assigned approximately dollar_figure million as the fair_market_value of player contracts which amount equates with percent of the approximate dollar_figure million aggregate cost for bowlen and adams' partnership interests it should be emphasized that a conservative valuation was used and as explained later in this opinion we find this assigned value was the fair_market_value at the time of acquisition petitioner's argument focuses on the factor that kaiser's gain attributable to the player contracts should have been derived from the dollar_figure million amount used by the partnership for amortization purposes respondent however focuses on petitioner's inability to prove the actual amount of gain that kaiser recognized from the contracts under the basis limitation rules of sec_1056 neither party offered direct evidence showing the gain if any that the seller kaiser may have recognized on the sale of the partnership interests attributable to the player contracts without such evidence as required under sec_1056 respondent argues that the basis in the player contracts is limited to the partnership's presale basis further exacerbating the dilemma here respondent in accord with established practices destroyed the seller's income_tax return that might have shed light on this question the dollar_figure basis for the player contracts used by the partnership does not exceed the value of the contracts or provide any_tax benefit not otherwise available to the partners amortization of the fair_market_value in accord with the partners' acquisition costs for partnership property is an appropriate deduction under subchapter_k any_tax advantage that may have occurred in the circumstances of this case would have been due to the seller's kaiser's failure to report sufficient gain or his mischaracterization of gain as capital upon the sale of his partnership_interest respondent argues but is unable to show that kaiser was able to have the benefit of capital_gain on the sale of his partnership_interest without recapture in the form of ordinary_income of any amortization that may have been taken on the player contracts b respondent's alternative argument--a deemed_distribution and recontribution of partnership property under sec_731 constitutes a sale_or_exchange within the meaning of sec_1056 respondent alternatively argues that if we hold that a partnership is to be treated as an entity for purposes of applying sec_1056 a sale_or_exchange of the partnership assets nevertheless occurred under the entity_theory responent’s alternative argument is premised on the contention that a sale_or_exchange of a sports franchise and player contracts within the meaning of sec_1056 occurred on the deemed_distribution and recontribution of partnership property attributable to the partnership's constructive sec_708 termination respondent relies on sec_731 as support for the position that an exchange occurs when a partnership makes a liquidating_distribution of partnership property to its partnersdollar_figure sec_731 defines the circumstances under which a partner recognizes gain_or_loss from partnership_distributions and provides that any gain_or_loss recognized under this subsection shall be considered as gain_or_loss from the sale_or_exchange of the partnership_interest of the distributee partner sec_731 respondent maintains that there is tacit recognition in sec_731 that a deemed partnership_distribution constitutes a sale_or_exchange regardless of whether the partner recognizes gain_or_loss on the distribution respondent relying on sec_721 continues with the additional premise that the deemed recontribution of the partnership it is noted that any distribution_of_property in this case would have been theoretically deemed to have occurred under the statutes and regulations and that no actual distribution_in_kind occurred generally a partner recognizes gain upon the distribution of partnership property only to the extent that money distributed exceeds the partner's basis in his partnership_interest sec_731 property to the new partnership is an exchange sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership respondent's reliance on sec_731 is misplaced the purpose of the above-quoted portion of sec_731 is to characterize the gain_or_loss recognized on partnership_distributions as capital or ordinary in nature see sec_1 a income_tax regs sec_741 provides for the characterization of income or loss from the sale_or_exchange of a partnership_interest as capital except as provided in sec_751 relating to unrealized_receivables and inventory_items that have substantially appreciated in value sec_731 in turn subjects the tax consequences of partnership_distributions to the gain_or_loss characterization rule_of sec_741 moreover sec_731 provisions apply to nonliquidating and liquidating distributions it would be inappropriate to treat partners who receive current distributions from a partnership as selling their partnership interests which respondent's argument would seem to require rather a partner who receives a nonliquidating_distribution is treated as selling his partnership_interest only for purposes of characterizing the gain recognized by the partner the phrase sale_or_exchange appears in several tax statutes and has been the subject of numerous opinions the customary meaning of sale_or_exchange implies a reciprocal transfer 313_us_247 the phrase sale_or_exchange has been interpreted in some circumstances to include a distribution of partnership property in liquidation of a partnership_interest however a partnership_distribution does not necessarily qualify as a sale_or_exchange for example a liquidating_distribution of a 50-percent or more partnership_interest is not treated as a sale_or_exchange of the partnership_interest for purposes of a sec_708 constructive termination sec_1 b ii income_tax regs whether a partnership_distribution is a sale_or_exchange of the distributed partnership property depends on the statutory mandate of the section sought to be applied to the particular subchapter_k transaction respondent's second or alternative argument to apply sec_1056 to subchapter_k transactions would raise difficult and yet unanswered questions such as whether the partnership or selling partner should be considered to be the transferor of the assets for purposes of sec_1056 under respondent's view the buying partner's basis would be limited to the terminated partnership's presale basis plus gain recognized by the selling partner kaiser on the player contracts sec_1056 limits the buyer's basis in player contracts to the transferor's basis plus gain recognized by the transferor on the contracts accordingly respondent's position requires both the selling partner kaiser and the terminated partnership to be treated as the transferor for purposes of sec_1056 on the deemed_distribution the sec_708 regulations provide that the deemed_distribution is from the terminated partnership sec_1 b iv income_tax regs the normal rule is that a partnership does not recognize gain on a liquidating_distribution to a partner see sec_732 consequently if only the terminated partnership was treated as the transferor for purposes of sec_1056 a buying partner would be limited to the partnership's presale basis in the contracts even if the selling partner recognized gain from the player contracts respondent does not seek that result for kaiser to be the transferor seller on the deemed_distribution however the aggregate partnership theory would need to be employed consistent with our prior discussion the aggregate_theory of partnership would not be appropriate for purposes of sec_1056 respondent's argument that a sec_1056 sale_or_exchange occurs on a deemed_distribution and recontribution requires treating the partnership as an aggregate of its partners accordingly we conclude that a partnership_distribution does not constitute a sale_or_exchange of the distributed partnership assets under sec_1056 and bowlen i's basis in the player contracts is not subject_to sec_1056 iii has bowlen i correctly computed the basis of partnership assets under the partnership provisions a burden_of_proof as to fair_market_value of player contracts as a threshold and procedural matter petitioner argues that any question concerning the partnership's basis computation under the partnership provisions is a new_matter for which respondent should bear the burden_of_proof rule a petitioner contends that respondent raised the question concerning the subchapter_k basis computation for the first time at trial and that issue constitutes a new_matter respondent argues that although this issue was not addressed in the notices of final_partnership_administrative_adjustment petitioner raised the issue by alleging in the pleading that the player contracts’ bases were correctly determined under subchapter_k respondent under sec_1056 determined that the partnership was not entitled to amortization of certain player contracts for the years under consideration petitioner alleged that respondent erred in applying sec_1056 and not accepting the approach utilized by the partnership petitioner's allegations in the petition address the question of whether the sec_1056 limitations would affect the amount of basis available for amortization in the notice of final partnership administrative adjustments respondent did not determine that the basis amount used by the partnership for the player contracts was incorrect except insofar as it was limited by the requirement of sec_1056 generally taxpayers bear the burden_of_proof rule a 290_us_111 respondent however bears the burden_of_proof as to any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a a new position taken by the commissioner is not necessarily a new_matter if it merely clarifies or develops the commissioner’s original determination without requiring the presentation of different evidence being inconsistent with the commissioner’s original determination or increasing the amount of the deficiency 77_tc_881 citations omitted 102_tc_149 respondent raised for the first time at trial the question of whether the partnership correctly valued partnership assets and hence was required to use sec_732 to allocate partner acquisition costs to basis that question or issue was raised by respondent as an alternative argument if we should find that sec_1056 did not apply petitioner up until the trial simply argued that sec_1056 did not apply as determined and that the partnership's reporting position was therefore correct going into the trial the sole issue confronting petitioner was whether the limitations of sec_1056 applied to the partnership's basis in player contracts petitioner had stipulated the estimates made by the four nfl teams and the adjustment made by the partnership's accountant to arrive at a dollar_figure fair_market_value and basis for the player contracts that evidence was stipulated to provide background for the factual scenario needed to address the sec_1056 question petitioner did not plan to offer expert testimony on value because respondent's determination did not question the value of the player contracts petitioner would have been required to present additional evidence to address respondent's alternative argument raised for the first time at trial accordingly respondent bears the burden_of_proof with respect to the question of whether partnership's valuation of the player contracts was correct b respondent's alternative argument having decided that sec_1056 does not apply to the sale of a partnership_interest we address respondent's alternative argument that the basis of the player contracts was incorrectly computed under subchapter_k in this case a distribution was deemed to have occurred to bowlen and the remaining partner because of the sec_708 constructive termination of the partnership when bowlen purchased over a 50-percent partnership_interest sec_708 sec_1_708-1 income_tax regs sec_732 and the regulations thereunder with respect to a liquidating_distribution require a basis_adjustment in accord with sec_743 prior to a distribution to a partner who acquired his interest in the absence of a sec_754 election if three conditions exist the fair_market_value of the partnership's property other than money exceed sec_110 percent of its adjusted_basis to the partnership at the time the partnership_interest was acquired upon liquidation of the partner's_interest_in_the_partnership immediately after acquisition an allocation_of_basis under sec_732 would have shifted basis to depreciable depletable or amortizable property from property not subject_to these allowances and a special basis_adjustment under sec_743 would have changed the basis to the transferee partner of property actually distributed sec_1_732-1 income_tax regs see 79_tc_225 the partnership did not have a sec_754 election in effect for up to this point the parties remain in accord their disagreement goes to the amount of the fair_market_value of the player contracts and whether the sec_732 provisions applied the partnership's accountant determined that the sec_732 mandatory basis_adjustment rules applied and the player contract bases were adjusted in accord with sec_743 prior to the deemed_distribution the partnership used the sec_743 adjusted_basis ie their purported fair market values to allocate basis among the distributed assets and assigned a basis of dollar_figure to the player contracts respondent argues that the value of the player contracts at the time of bowlen's acquisition of a partnership_interest was dollar_figure which was the average of the estimates by other nfl teams due to respondent’s premise that the partnership used an incorrect basis of dollar_figure respondent argues that sec_732 did not apply and that the partnership's basis in the player contracts is dollar_figure in the absence of the sec_743 adjustment because the partnership had amortized more than dollar_figure prior to the years before this court no deduction would be allowable if respondent's argument is sustained if however we find that the fair_market_value of the player contracts dollar_figure used by the partnership was correct then respondent's argument must fail as decided above respondent bears the burden of proving that the fair_market_value of the player contracts was dollar_figure instead of the dollar_figure amount used by the partnershipdollar_figure to meet that burden respondent relies on the dollar_figure average of the four estimates obtained by bowlen i as the true petitioner agrees that a dollar_figure fair_market_value for the player contracts would mean that sec_732 and sec_743 would not apply resulting in a dollar_figure basis in player contracts similarly respondent agrees that a dollar_figure value would result in the application of sec_732 and related sections and that the basis of the contracts would have been dollar_figure fair_market_value so that the dollar_figure value would not have triggered sec_732dollar_figure respondent argues that the partnership's basis would have been dollar_figure and that prior year's claimed amortization had already exceed that amount prior to the years under consideration accordingly under respondent's argument the partnership would not be entitled to any further amortization the partnership in accord with its accountant's analysis used the dollar_figure fair_market_value for purpose of determining whether the mandatory basis_adjustment rules of sec_732 apply respondent did not present expert testimony regarding the value of the player contracts and relies on the simple expediency of averaging the four estimates used by the partnership in an attempt to reach a fair_market_value the estimates were not offered to establish the fair_market_value of the player contracts instead they are a predicate for discussion of the sec_1056 issue and whether it applies to a partnership transaction respondent's argument that sec_732 would not apply is based on a dollar_figure value for the player contracts which in turn would according to respondent result in a larger basis being allocated to depreciable and amortizable assets under sec_732 than if a sec_743 basis_adjustment was not in effect the parties did not debate whether each other's analysis was correct in essence they agreed that if we find the value they propose to be correct then the result they propose ensues we accept these concessions for purposes of this case our analysis of the four estimates19 shows them to be cursory and terse no explanation is provided for the estimate listed for each player the four estimates contain huge differences and inconsistencies when comparing particular players for example john elway's contract is estimated as high as dollar_figure by the chicago bears and as low as dollar_figure million by the cleveland browns with respect to steve busick the chicago bears estimated dollar_figure and the houston oilers dollar_figure conversely the chicago bears estimated dollar_figure for britt freeman and the houston oilers dollar_figure we cannot tell whether these differences reflect the needs of those teams for a particular player's skills or result from some other consideration or factor the accountant for the partnership after considering the estimates respondent relies on reached a fair_market_value of dollar_figure the value used by the partnership is within the range of estimates of value by the four nfl teams we also note that the dollar_figure million figure is a conservative amount under these circumstances respondent has not carried the burden of showing that the fair_market_value of the player contracts was more than the dollar_figure used by the partnership or that the correct fair_market_value is the dollar_figure relied on by respondent to show that sec_732 would not apply a summary of the four estimates was received in evidence and is attached to this opinion as the appendix accordingly we find that the mandatory basis_adjustment of sec_732 applies within the context of subchapter_k and that bowlen i properly computed the basis of the player contracts in accordance with the partnership provisions and is entitled to the amortization deduction in controversy to reflect the foregoing and due to concessions by the parties decision will be entered under rule appendix appraiser houston oilers herzeg new york giants young browns bailey bears vanisi cleveland chicago total average dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number name aguilar joe alexander ray banaszak chris banks larry barnett dean barnett larry bishop keith blinka stan bowyer walt boyd michael brewer chris brunner scott brunot rick bryan billy buchannan mike busick steve carmody steve carswell ernest carter rubin chavous barney coleman duane collins trent comeaux darren cooper mark costello rocky davis billy davis jeff davis ricky de bourge dale de rose dan dennison rick diorio jerry dixon kevin dodson lance dupree myron egloff ron elway john felknor bret fernandez jacinto fisher mike foley steve freeman britt freeman mike gaines charlie garnett scott gearring vernon gilbert freddie gradishar randy graves marsharne greggs mark harden mike harris weedy hawkins reco hedderly russ higginbotham john hollingsworth shawn hood winford howard paul hunley ricky jackson roger jackson tom jarman murray jenkins bob jones demetrius jones rulon joyce jim name karlis rich kay clarence kelley greg kenneybrew carl kragen greg kubiak gary lang gene lanier ken lasack duane leary bill lilly tony logan dave lomeli dan luck mike lytle rob manor brison massie rick mecklenburg karl micho bobby moen kevin morgan john mullahey nick muriaty gene myers wilbur myles jesse naylor rick neal alan niko maomao norman chris o’brien eddie osborn kelly parros rick patterson jeff poole jon poole nathan prestridge luke price steve raikes jeff ramson eason reiner mike robbins randy robinson capus rogers shawn illegible russell marlin ryan jim salazar robert sampson clint sawyer john scandrett david schafer steve simmons melvin simpson adrian skudneski david small george smith aaron smith alonzo smith charlie smith darryl smith dennis smith john smith reggie stachowski rich staff mike stankavage scott studdard dave summers don sutton phil swanke rob chicago bears vanisi cleveland browns bailey new york giants young houston oilers herzeg total average big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number name taylor joe thomas zack thompson dale thurson tommy thurston guy townsend andre uebel ralf uecker keith upchurch rick veals dennis wade michael walker chuck walker eddie ray walsh eddie watson steve whetstone mike willhite gerald wilson steve winder sammy wise ben woodard kenneth wright james wright louis wristen john young barry chicago bears vanisi big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ___________ cleveland browns bailey big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ___________ new york giants young big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ___________ houston oilers herzeg big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number __________ total average big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ___________ big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ___________ total big_number big_number big_number big_number big_number big_number
